DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 7, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein the face film exhibits shrinkage in a transverse direction of at least 56% and in a machine direction of less than 25% when exposed to a water bath of 80°C for 10 seconds” in claim 1 is unclear, which renders the claim vague and indefinite. It is unclear from the claim language and the specification if the water bath above is the same or different than the washing liquid discussed previously in the claim. If it is the same, how can the temperatures be different? If they are different, what does the water bath have to do with the washing liquid and the face film?

Claims 2 – 4 and 6 – 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107 610 585A in view of Mitchell et al. (USPGPub 2012/0199274 A1).
A machine-generated translation of CN 107 610 585A was submitted with the Information Disclosure Statement dated December 2, 2020.  In reciting this rejection, the examiner will cite this translation.

	CN 107 610 585A discloses a wash-off label (Paragraph 0002) comprising a face film (Paragraph 0011 – 0015) and an adhesive layer for adhering the label to the surface of an item to be labelled (Paragraphs 0017 – 0018, 0042 – 0043), wherein the face film is biaxially oriented plastic film (Paragraph 0014) and configured to shrink asymmetrically so that a difference between the shrinkage of the film in machine direction and in transverse direction is at least 55% (Paragraph 0020 – 0021, 0039), when exposed to washing liquid for equal or less than 5 minutes (Paragraph 0028), and wherein the face film has an asymmetric orientation and the face film is not annealed after orientation (Paragraph 0020 – 0021, 0039, wherein the reference does not mention an additional step of annealing ) as in claim 1. With respect to claim 2, the difference between the shrinkage of the film in machine direction and in transverse direction is at least 65% (Paragraph 0020 – 0021, 0039, 0058, wherein the difference is interpreted to equal to the absolute value of the difference in shrinkage, divided by the average of the shrinkage in machine direction and in transverse direction, all multiplied by 100. Based on the values defined in examples 1 and 2, a calculated difference between the shrinkage of the film in the machine direction and in transverse direction is 75% (((79-36)/((79+36)/2))x100%) and 71% (((80-38)/((80+38)/2))x100%), respectively.  Thereby, meeting the claim limitation.). Regarding claim 3, the biaxially oriented plastic film comprises glycol modified polyethylene terephthalate (Paragraphs 0014 – 0026). For claim 4, the biaxially oriented plastic film is a monolayer film (Paragraphs 0014 – 0026). With regard to claim 6, the adhesive layer comprises permanent pressure sensitive adhesive (Paragraphs 0017 – 0018, 0042 – 0043). As in claim 7, the adhesive layer comprises acrylic dispersion adhesive (Paragraphs 0017 – 0018, 0042 – 0043). CN 107 610 585A further discloses an article comprising a wash-off label according to claim 1 adhered to the surface of the article, wherein the article is a beverage bottle (Paragraphs 0028 – 0030) as in claim 8 and 9. CN 107 610 585A also discloses a method comprising adhering the wash-off label according to claim 1 to a beverage bottle (Paragraphs 0028 – 0030). However, CN 107 610 585A fails to disclose exposing the label to washing liquid comprising caustic soda and exposed to washing liquid having temperature in the range of 65-85 °C.
	
Mitchell et al. teach a wash off (Paragraph 0030) biaxially oriented label made from polyethylene terephthalate (Paragraph 0006), wherein the label is exposed to washing liquid comprising caustic soda (Paragraph 0068 and 0082) and exposed to washing liquid having temperature in the range of 65-85 °C for equal or less than 5 minutes (Paragraphs 0006 and 0082) for the purpose of removing the label from the surface of an item (Paragraph 0082).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caustic soda in the temperature range of 65-85 °C for equal or less than 5 minutes in CN 107 610 585A in order to remove the label from the surface of an item as taught by Mitchell et al.

With regard to the limitation “wherein the face film exhibits shrinkage in a transverse direction of at least 56% and in a machine direction of less than 25% when exposed to a water bath of 80°C for 10 seconds”, CN 107 610 585A clearly states that shrinkage of the face film made with PETG changes depending on the thickness when maintaining the same length and temperature for the water bath (Examples 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine what thickness of material would have shrinkage in a transverse direction of at least 56% and in a machine direction of less than 25% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that the prior art fails to disclose the face film exhibits shrinkage in a transverse direction of at least 56% and in a machine direction of less than 25% when exposed to a water bath of 80°C for 10 seconds, CN 107 610 585A clearly states that shrinkage of the face film made with PETG changes depending on the thickness when maintaining the same length and temperature for the water bath (Examples 1 and 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine what thickness of material would have shrinkage in a transverse direction of at least 56% and in a machine direction of less than 25% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.

In response to Applicant’s argument that CN '585 fails to disclose a wash-off label comprising a face film configured to shrink asymmetrically when exposed to washing liquid comprising caustic soda and having temperature in the range of 65-85 "C for equal or less than 5 minutes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). CN ‘585 discloses that only water is used to remove the label.  Mitchell clearly teaches that a combination of water and caustic soda may be used to accomplish the same step, wherein the water may be at a lower temperature, and the material of the label is of a similar polymeric and adhesive material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the caustic soda and water combination with the asymmetric oriented film of CN '585.

In response to Applicant’s argument that CN '585 does not disclose a face film that is not annealed after orientation, the Examiner respectfully disagrees.  CN ‘585 does disclose the face film has an asymmetric orientation and the face film is not annealed after orientation (Paragraph 0020 – 0021, 0039), wherein the reference does not mention an additional step of annealing after stretching out the film.  Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the film was not annealed.

In response to Applicant’s argument that the prior art fails to disclose the difference between the shrinkage of the film in machine direction and in transverse direction is at least 65%, the Examiner respectfully disagrees. CN ‘585 does disclose the difference is interpreted to equal to the absolute value of the difference in shrinkage, divided by the average of the shrinkage in machine direction and in transverse direction, all multiplied by 100. Based on the values defined in examples 1 and 2, a calculated difference between the shrinkage of the film in the machine direction and in transverse direction is 75% (((79-36)/((79+36)/2))x100%) and 71% (((80-38)/((80+38)/2))x100%), respectively.  Thereby, meeting the claim limitation. (Paragraph 0020 – 0021, 0039, 0058).

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The additional art is cited to show the state of the art with regard to shrinkable labels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 14, 2022